AMENDMENT TO THE ADVISORS SERIES TRUST AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 11th day of September, 2014, to the Amended and Restated Custody Agreement, dated as of December 6, 2012, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series listed on Amended Exhibit M attached hereto (as amended from time to time), and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, the parties desire to amend the listed series of the Trust to add the Poplar Forest Outliers Fund and the Poplar Forest Cornerstone Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit M is hereby superseded and replaced with the Amended Exhibit M attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK N.A. By:/s/ Douglas G. Hess By:/s/ Michael R. McVoy Print Name:Douglas G. Hess Name:Michael R. McVoy Title:President Title: Senior Vice President Poplar Forest 1 Amended Exhibit M to the Advisors Series Trust Amended and Restated Custody Agreement Separate Series of Poplar Forest Capital, LLC Name of Series Date Added Poplar Forest Partners Fund on or after December 31, 2009 Poplar Forest Outliers Fund on or after September 11, 2014 Poplar Forest Cornerstone Fund on or after September 11, 2014 Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE Effective December 31, 2014 Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value of all long securities and cash held in the portfolio Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees §$ – Book entry DTC transaction/Federal Reserve transaction/principal paydown §$ –Repo agreement/reverse repurchase agreement/time deposit/CD or other non-depository transaction §$ – Option/SWAPS/future contract written, exercised or expired §$ – Mutual fund trade/Fed wire/margin variation Fed wire §$ – Physical transaction §$ – Check disbursement (waived if U.S. Bancorp is Administrator) §$ – Segregated account per year §A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. §No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. Additional Services Additional fees apply for global servicing.Fund of Fund expenses quoted separately. * Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit M. Poplar Forest Capital, LLC By: /s/ J. Dale Harvey Printed Name: J. Dale Harvey Title: CEODate: 9/19/2014 Poplar Forest 2 Amended Exhibit M (continued) to the Advisors Series Trust Amended and Restated Custody Agreement ADDITIONAL GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE Effective December 31, 2014 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Malaysia All $ Australia All $ Mali Austria All $ Malta All $ Bahrain All $ Mauritius All $ Bangladesh All $ Mexico All $ Belgium All $ Morocco All $ Benin All $ Namibia All $ Bermuda All $ Netherlands All $ Botswana All $ New Zealand All $ Brazil All $ Niger All $ Bulgaria All $ Nigeria All $ Burkina Faso All $ Norway All $ Canada All $ Oman All $ Cayman Islands* All $ Pakistan All $ Channel Islands* All $ Peru All $ Chile All $ Philippines All $ China“A” Shares All $ Poland All $ China“B” Shares All $ Portugal All $ Columbia All $ Qatar All $ Costa Rica All $ Romania All $ Croatia All $ Russia Equities $ Czech Republic All $ Russia MINFINs $ Denmark All $ Senegal All $ Ecuador All $ Singapore All $ Egypt All $ Slovak Republic All $ Estonia All $ Slovenia All $ Euromarkets** All $ South Africa All $ Finland All $ South Korea All $ France All $ Spain All $ Germany All $ Sri Lanka All $ Ghana All $ Swaziland All $ Greece All $ Sweden All $ Guinea Bissau All $ Switzerland All $ Hong Kong All $ Taiwan All $ Hungary All $ Thailand All $ Iceland All $ Togo All $ India All $ Tunisia All $ Indonesia All $ Turkey All $ Ireland All $ UAE All $ Israel All $ United Kingdom All $ Italy All $ Ukraine All $ Ivory Coast All $ Uruguay All $ Japan All $ Venezuela All $ Jordan All $ Zambia All $ Kazakhstan All $ Zimbabwe All $ Kenya All $ Latvia Equities $ Latvia Bonds $ Lebanon All $ Lithuania All $ Luxembourg All $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value:: $ 1 bp, >$ and <$: .75 bps; >$: .50 bps. * Safekeeping and transaction fees are assessed on security and currency transactions. Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $ § 26-50 foreign securities: $ § Over 50 foreign securities: $ § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees.
